UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2016 Date of reporting period:December 31, 2015 Item 1. Schedule of Investments. Bushido Capital Long/Short Fund Schedule of Investments December 31, 2015 (Unaudited) Shares/Par Value COMMON STOCKS - 35.9% Agriculture - 4.4% Philip Morris International (a) $ Reynolds American (a) Banks - 3.8% Bank Of America Goldman Sachs Group (a) Sberbank of Russia - ADR Distribution/Wholesale - 1.5% Fastenal (a) Insurance - 7.3% Allied World Assurance Company Holdings (a) American International Group (a) Assurant Axis Capital Holdings Everest Re Group Pipelines - 0.6% Kinder Morgan (a) Real Estate - 1.0% Hispania Activos Inmobiliarios * REITS - 3.3% Green Hibernia Merlin Properties Socimi Retail - 9.0% AutoZone * (a) Chipotle Mexican Grill * Dollar General Nordstrom (a) Ross Stores (a) Wal-Mart Stores Transportation - 5.0% CSX (a) Expeditors International of Washington (a) Norfolk Southern Union Pacific Total Common Stocks (Cost $2,475,009) Par CORPORATE BONDS - 31.8% Commercial Services - 1.2% Moody's 5.500%, 09/01/2020 (a) $ $ Financial Services - 4.8% Jefferies Group 6.875%, 04/15/2021 Leucadia National 5.500%, 10/18/2023 (a) Homebuilders - 10.2% Lenar 4.750%, 11/15/2022 4.875%, 12/15/2023 MDC Holdings 5.625%, 02/01/2020 (a) Ryland Group 6.625%, 05/01/2020 (a) Toll Brothers Finance 8.910%, 10/15/2017 5.875%, 02/15/2022 (a) Insurance - 4.2% Allied World Assurance Company Holdings 5.500%, 11/15/2020 (a) Fairfax Financial Holdings 5.800%, 05/15/2021 (a) (b) Oil & Gas - 2.3% Noble Holdings International 4.900%, 08/01/2020 Pipelines - 1.1% Kinder Morgan Energy Partners 3.500%, 03/01/2021 Retail - 8.0% Yum! Brands 3.875%, 11/01/2020 3.750%, 11/01/2021 3.875%, 11/01/2023 Total Corporate Bonds (Cost $2,623,167) MUNICIPAL BONDS - 1.5% Shares/Par New York State Dormitory 7.375%, 07/01/2016 $ $ 7.375%, 07/01/2016 - NATL, IBC Insured Total Municipal Bonds (Cost $123,991) U.S. TREASURY SECURITY - 0.5% U.S. Treasury Note 2.000%, 08/15/2025 (a) (Cost $39,017) EXCHANGE TRADED FUNDS - 25.5% Global X FTSE Greece 20 Fund Global X FTSE Portugal 20 Fund iShares MSCI Austria Capped Fund iShares MSCI Brazil Capped Fund iShares MSCI Brazil Small-Cap Fund iShares MSCI Denmark Capped Fund 33 iShares MSCI Ireland Capped Fund iShares MSCI Italy Capped Fund iShares MSCI Poland Capped Fund iShares MSCI Singapore Fund Market Vectors Russia Fund Market Vectors Russia Small-Cap Fund Total Exchange Traded Funds (Cost $2,480,124) SHORT-TERM INVESTMENT- 11.6% Fidelity Institutional Government Portfolio - Class I, 0.15% ^ (Cost $947,569) Total Investments - 106.8% (Cost $8,688,877) Other Assets and Liabilities, Net - (6.8)% ) Total Net Assets - 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short.As of December 31, 2015, the value of collateral was $2,763,470. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of December 31, 2015, the value of this investment was $286,198 or 3.5% of total net assets. ^ The rate shown is the annualized seven day effective yield as of December 31, 2015. ADR - American Depositary Receipt IBC - Insured Bond Certficate NATL - National Public Finance Guarantee Corporation REIT - Real Estate Investment Trust Bushido Capital Long/Short Fund Schedule of Securities Sold Short December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 0.7% Oil & Gas - 0.2% Synergy Resources * $ Pipelines - 0.5% Columbia Pipeline Group Total Common Stocks (Proceeds $56,570) EXCHANGE TRADED FUNDS - 5.1% Guggenheim S&P 500 Equal Weight Fund ProShares UltraShort 20+ Year Treasury Fund * Total Exchange Traded Funds (Proceeds $409,648) Total Securities Sold Short (Proceeds $466,218) $ * Non-income producing security Summary of Fair Value Exposure The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liablities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds , credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. As of December 31, 2015, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $ $
